This matter having been presented on petition for certification and it appearing that the record does not set forth the trial court’s reasons for the consecutive features of the sentences or whether the trial court had considered elements of defendant’s crimes as aggravating factors in the imposition of defendant’s sentence, see State v. Link, 197 N.J.Super. 615, 620 (App.Div. 1984), and since the original sentencer may have a commitment to the sentence already imposed, it is ORDERED that the petition for certification is granted, limited solely as to the issue of excessiveness of sentence; and it is further
ORDERED that the matter is summarily remanded to the Superior Court, Law Division, for resentencing in light of State v. Yarbough, 100 N.J. 627 (1985), by a court other than the court that originally imposed the sentence.
Jurisdiction is not retained.